— On the court’s own motion, the appeal by the plaintiff from an order of the Supreme Court, Westchester County (Marbach, J.), entered November 25, 1981, which was ordered on the calendar for the September, 1983 term by order of this court dated July 6,1983, is dismissed for lack of prosecution. We note, in addition, that since final judgment was entered on January 5, 1982, the plaintiff no longer has the right to appeal from a nonfinal order (Matter of Aho, 39 NY2d 241, 248). Gibbons, J. P., O’Connor, Weinstein and Boyers, JJ., concur.